IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
EASTERN DIVISION
NO. 4:19-CR-00041-H

 

UNITED STATES OF AMERICA
v.

MICHAEL DELINDA STANSBURY

PRELIMINARY ORDER OF FORFEITURE
WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement

entered into by the defendant on October 15, 2019, the defendant’s guilty plea to
offenses in violation of 18 U.S.C. § 924(c)(1)(A)G) and 18 U.S.C. §§ 922(g) and 924,
and further evidence of record and as presented by the Government, the Court finds
that the following property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(1),
made applicable to this proceeding by virtue of 28 U.S.C. § 2461(c), to wit: all
firearms seized from 97 East End Avenue, Littleton, North Carolina, on January 20,
2017, including:

e a Mossberg .22 caliber rifle bearing s/n EM1I3905904;

e a Mossberg 12 gauge pump shotgun bearing s/n L523976;

e an H&K .45 caliber handgun bearing s/n 29-020257;

e a.22 caliber revolver of unknown manufacturer;

e aSpringfield .22 caliber rifle;

e a Carl Gustafs Stads Gevarsfaktori rifle, imprinted with 1906

199550;
e ablack rifle with a bayonet of unknown manufacturer;

e a Winchester 12 gauge shotgun bearing s/n N757260;

e a Savage 30.06 bolt action rifle bearing s/n F521410;

e a Mossberg 12 gauge pump shotgun bearing s/n L613469;

e a Marlin .22 caliber rifle with scope;

e a Sig Sauer .45 caliber handgun bearing s/n 54A002827; and
e Any and all ammunition and accessories;

AND WHEREAS, by virtue of said finding, the United States is now entitled
to possession of said property pursuant to 21 U.S.C. § 853 and Fed. R. Crim. P.
32.2(b)(3);

It is hereby ORDERED, ADJUDGED and DECREED:

tL. That based upon the Guilty Plea by the defendant, and all other
evidence of record, the United States is hereby authorized to seize the above-stated
property, and it is hereby forfeited to the United States for disposition in accordance
with the law, including destruction, subject to the provisions of 21 U.S.C. § 853(n),
as allowed by Fed. R. Crim. P. 32.2(b)(3).

2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Preliminary
Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.
Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

is now final as to the defendant upon entry.
a. That pursuant to 21 U.S.C. § 853(n), the United States shall publish
notice of this Order and of its intent to dispose of the property in such manner as
the Attorney General or the Secretary of.Treasury directs, by publishing and
sending notice in the same manner as in civil forfeiture cases, as provided in
Supplemental Rule G(4). Any person other than the defendant, having or claiming
any legal interest in the subject property must file a petition with the Court within
30 days of the publication of notice or of receipt of actual notice, whichever is
earlier.

The petition must be signed by the petitioner under penalty of perjury and
shall set forth the nature and extent of the petitioner’s right, title, or interest in the
subject property, and must include any additional facts supporting the petitioner’s
claim and the relief sought.

4. That upon adjudication of all third-party interests this Court will enter
a Final Order of Forfeiture pursuant to 21 U.S.C. § 853 and 28 U.S.C. § 2461(c), as
required by Fed. R. Crim. P. 32.2(c)(2).

-
ye
SO ORDERED. This 7 day of February, 2020.

hebidyd Vf

MALCOLM J. yd
Senior United States District Judge

 
   

a
